Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disclaimer

Please note that the Examiner of Record for the present application has changed. 

Status of Claims
Claims 1-73 were originally filed on May 25, 2017. 
The amendment received on May 25, 2017, canceled claims 9-15, 18, 23-24, 26-31, 35-43, 45-49, 52, 54, and 56-73; and amended claims 4, 8, 16, 19-21, 25, 32, 34, 44, 50-51, 53, and 55.  The amendment received on January 11, 2019, canceled claims 6-7, 44, and 50; amended claims 1, 5, 22, 25, 32, 51, 53; and added new claims 74-79.  The amendment received on November 1, 2019, canceled claims 32-34; amended claims 1, 4-5, and 25; and added new claims 80-85.  The amendment received on April 6, 2020, canceled claim 75; amended claims 53, 55, 76, and 78-79; and added new claims 86-90.  The amendment received on May 12, 2020, amended claim 77 and 80-85.  The amendment received on December 4, 2020, canceled claim 20; and amended claims 1, 55, and 78-79.
Claims 1-5, 16-17, 19, 21-22, 25, 51, 53, 55, 74, and 76-90 are currently pending and under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2015/077821 filed November 26, 2015, and claims priority under 119(a)-(d) to British Application Nos. 1516059.1 filed on September 10, 2015, and 1421020.7 filed on November 26, 2014. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for British Application No. 1421020.7, which papers have been placed of record in the file.  Please note that British Application No. 1421020.7 is in English and therefore no further action is necessary.  However, it is also noted that papers associated with British Application No. 1516059.1 have not been received . 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on November 6, 2020, is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Response, filed 12/4/20, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 1-5, 16-17, 19, 21-22, 25, 51, 53, 55, 74, 76, 78-79, and 82-90 for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 12/4/20, with respect to the 112(a), scope of enablement, rejection have been fully considered and are persuasive.  The rejection of claims 1-5, 16-17, 19, 21-22, 25, 51, 53, 55, 74, 76, 78-79, and 82-90 for failing the enablement requirement has been withdrawn. 

Claim Objections
Claim 53 is objected to because of the following informalities:  claim 53 recites, “…administering compound according to claim 1…”  It is respectfully requested that claim 53 recites, “…administering the compound according to claim 1…” in order to be grammatically correct.  Appropriate correction is required.

Claim 74 is objected to because of the following informalities:  claim 74 recites, “wherein at least one of the following conditions is met: (i)…(ii)…and (iii)…”  It is respectfully requested that claim 74 recites, “wherein at least one of the following conditions is met: (i)…(ii)…or (iii)…” in order to be grammatically correct.  Alternatively, claim 74 can recite, “wherein at least one of the following conditions is met: (i)…(ii)…and/or (iii)…” Appropriate correction is required.

Claims 77 and 82-89 are objected to because of the following informalities:  claims 77 and 82-89 recite in the preamble, “[t]he compound or salt according to claim…”  It is respectfully requested that claims 77 and 82-89 recite in the preamble, “[t]he compound according to claim…” in order to be grammatically correct.  It is noted that each claim is dependent upon claim 1, which recites, “[a] compound of formula (I)…”  As such, the preamble of the claims dependent upon claim 1 should recite the preamble of claim 1.  Appropriate correction is required.

Claims 80-81 are objected to because of the following informalities:  claim 80 recites, “where T-A2-A3- and R6 carry the following definitions” and claim 81 recites, “where T-A2-A3-, R6, and R7 carry the following definitions”.  It is respectfully requested that claim 80 recites, “where the combination of T-A2-A3- and R6 is selected from the group consisting of:” and claim 81 recites, “where the combination of T-A2-A3-, R6, and R7 is selected from the group consisting of:” in order to provide clarity.  Appropriate correction is required.

Claim 87 is objected to because of the following informalities:  claim 87 recites, “…to which it is attached in a 2-aminobutyric acid (Abu) residue.”  It is respectfully requested that claim 87 recites, “…to which it is attached is a 2-aminobutyric acid (Abu) residue” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 79 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the  recites the limitation "the Gram-negative bacterial infection" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Please note that the Examiner is interpreting the scope of claim 79 such that it is dependent upon claim 78 and not 53 in order to advance prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 81 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 81 is directed to specific embodiments of the compound of claim 1 where the second specific embodiment has the side chain of phenylalanine at R6 and R7.  However, claim 81 is dependent upon claim 1, which recites that R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is not a phenylalanine, leucine, or valine residue and/or R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is not a leucine, isoleucine, phenylalanine, threonine, valine or norvaline residue.  It is noted that claim 1 does not distinguish between the stereochemistry of phenylalanine thereby encompassing L- and D-phenylalanine.  As such, claim 1 does not encompass where R6 and R7 are the side chain of phenylalanine.  Thus, the second specific embodiment recited in claim 81 does not further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-5, 16, 22, 25, 51, 53, 55, 74, 76, 78-80, 82, 85-86, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. US 2012/0316105 A1 published on December 13, 2012, alone or as evidenced by, Christe, et al., "Halogen". Encyclopedia Britannica, 23 Oct. 2020, https://www.britannica.com/science/halogen. Accessed 25 February 2021.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1-3 and 22, with respect to a compound of formula (I) as recited in instant claim 1; with respect to where R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is not a phenylalanine, leucine, or valine residue as recited in instant claim 2; with respect to where R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is a leucine, isoleucine, phenylalanine, threonine, valine or norvaline residue as residue as recited in instant claim 3; and with respect to where R6 is unsubstituted C1-12 alkyl as recited in instant claim 22:
Magee et al. teaches a new class of polymyxin derivatives that exhibit antibacterial activity especially against Gram-negative organisms and are useful for treating bacterial infections in mammals (See Magee specification, paragraph [0004], [0017]) where these polymyxin derivatives are generally more potent antibacterials than polymyxin B against MDR Gram-negative bacteria and generally less cytotoxic than polymyxin B with regard to human renal cells (See Magee specification, paragraph [0641]).  The improved antibacterial activity and reduced cytotoxicity derives from a structural modification to the polymyxin B template, replacing Dab with Dap at the three-position (See Magee specification, paragraph 
	
    PNG
    media_image1.png
    222
    530
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    431
    512
    media_image2.png
    Greyscale

(See Magee specification, paragraphs [0022]-[0034]); claim 2).  
Regarding instant component R6, Magee’s R4 corresponds to instant component R6 and encompasses (C1-C6)alkyl or (C6-C10)aryl(C1-C6)alkyl thereby encompassing the amino acid side chain of alanine, valine, norvaline, leucine, isoleucine, norleucine, phenylalanine, 4-phenylbutyl, and 2-
	Regarding instant component R7, Magee’s –CH(R5)-CH(R6)-CH3 where R5 and R6 are either hydrogen or CH3 corresponds to instant component R7 and encompasses the side chain of leucine or isoleucine (See Magee specification, paragraph [0029]-[0030], [0035]-[0126]) thereby satisfying the claim limitations with respect to where R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is an amino acid residue as recited in instant claim 1 and with respect to where R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is leucine, isoleucine, phenylalanine, threonine, valine or norvaline residue as recited in instant claim 3.  Moreover, Li’s R4, R5 and R6 components satisfy the claim limitation with respect to where instant R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is not a phenylalanine, leucine or valine residue as recited in instant claim 1.  
Plus, Magee’s compound satisfies instant R10 because the component corresponding to instant R10 is the side chain of threonine thereby constituting where R10 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is a threonine or leucine residue as recited in instant claim 1.  
	Regarding instant component A3, Magee’s compound has a CH2-NH2 group which corresponds to instant R3 where R3 is C1 alkyl having one amino substituent thereby constituting α,β-diaminopropionic acid (Dap).  As such, Magee’s compound satisfies the claim limitation with respect to where A3 is an amino acid residue represented by: *NH-C(R3)-C(O)- where R3 is C1-6 alkyl having one amino substituent as recited in instant claim 1.  

	Regarding instant component A1, Magee’s compound does not contain an amino acid residue and/or chemical component that would constitute instant component A1.  As such, Magee’s compound satisfies the claim limitation with respect to where A1 is absent as recited in instant claim 1.
	Regarding instant component T where T is RT-X, Magee’s compound has a -C(O)- at the position corresponding to instant component X.  Magee’s compound has a (-CH2-) at the position corresponding to instant component Q thereby constituting instant -CH(RB)- where RB is hydrogen.  As such, Magee’s (-CH2-) satisfies the claim limitation with respect to where Q is -CH(RB)- where RB is hydrogen as recited in instant claim 1.  Moreover, as will be discussed further below regarding instant component RA, when Q is -CH(RB)-, one of RA and RB is not hydrogen, i.e., RA is not hydrogen in Magee’s compound.   
	Regarding instant components R16 and R17, Magee’s compound has a hydrogen at the position corresponding to instant components R16 and R17.  As such, Magee’s compound satisfies claim limitation with respect to where R16 and R17 are hydrogen as recited in instant claim 1. 
	Regarding instant component RA, Magee’s compound has a -NH-L1-R1-L2-R2 at the position corresponding to instant component RA where RA is LA-RAA.  In one embodiment, instant LA can be -N(R11)-LAA-* where R11 is independently hydrogen or C1-4 alkyl and each LAA is independently a covalent bond or RL.  As such, instant LA encompasses -NH-* (i.e., LAA is a covalent bond) where the asterisk indicates the point of attachment of the group –LA to RAA.  Thus, Magee’s -NH- component corresponds to instant component LA.  Moreover, Magee’s L1-R1-L2-R2 corresponds to instant RAA where RAA is independently selected from C1-C12 alkyl, C4-C10 cycloalkyl, C4-C10 heterocyclyl, and C5-C12 aryl.  Magee’s L1 can be a bond and L2 and R2 can be absent.  As such, the remaining component to consider is Magee’s R1, which encompasses (C1-C10)alkyl, (C6-C10 aryl), (C6-C10)aryl(C2-C4)alkenyl, (C5-C12)heteroaryl, or (C5-C12)heteroaryl(C2-C4)alkenyl (See Magee specification, paragraph [0024]).  As such, Magee’s R1 corresponds to instant component RAA.  Thus, Magee’s -NH-L1-R1-L2-R2 satisfies A where RA is LA-RAA where LA is -NH- and RAA is a C1-C12 alkyl or a C5-12 aryl as recited in instant claim 1. 

	For claims 4-5 and 16, with respect to where R6 is C1-12 alkyl, C0-12 alkyl(C3-10 cycloalkyl), C0-12 alkyl(C3-10 heterocyclyl) or C0-12 alkyl(C5-10 aryl), where these components are optionally substituted as recited in instant claim 4; with respect to where (i) R6 is optionally substituted C1-12 alkyl or (ii) R6 is C0-12alkyl(C5-10 aryl) where the C5-10 aryl group is optionally substituted as recited in instant claim 5; with respect to where C0-12alkyl(C5-10 aryl) is C1alkyl(C5-10 aryl) as recited in instant claim 16: 
	Magee’s R4 corresponds to instant component R6 and encompasses (C1-C6)alkyl or (C6-C10)aryl(C1-C6)alkyl thereby encompassing the amino acid side chain of alanine, valine, norvaline, leucine, isoleucine, norleucine, phenylalanine, 4-phenylbutyl, and 2-phenylethyl (See Magee specification, paragraph [0028], [0035]-[0126]).  It is also noted that Magee et al. defines “(C6-C10)aryl” groups as optionally substituted with 1-5 groups such as halides, e.g., a chloro or fluoro group (See Magee specification, paragraph [0497]-[0500]) thereby encompassing a substituted aryl.  As such, the side chain of norleucine constitutes a C4 alkyl, norvaline constitutes a C3 alkyl, and (C6-C10)aryl(C1-C6)alkyl is encompassed by the instant C0-12alkyl(C5-10 aryl) group.  Thus, the teachings of Magee et al. satisfy the claim limitation with respect to where instant R6 is C1-12 alkyl as recited in instant claim 4 and where instant R6 is a (C6-C10)aryl(C1-C6)alkyl thereby encompassing C1alkyl(C5-10 aryl) as recited in instant claim 16.  
Moreover, because R6 is “optionally” substituted C1-12 alkyl, it would follow that the C1-12 alkyl group is NOT required to be substituted.  As such, since Magee’s R4 is encompassed by the instantly claimed C1-12 alkyl of R6, it would also constitute an optionally substituted C1-12 alkyl where the C1-12 alkyl is not substituted.  Alternatively, Magee et al. teaches that a (C6-10 aryl) group can be substituted, e.g., with a halogen.  Thus, the teachings of Magee et al. satisfy the claim limitation with respect to where (i) R6 is optionally substituted C1-12 alkyl and/or (ii) R6 is C0-12alkyl(C5-10 aryl) where the C5-10 aryl is optionally substituted as recited in instant claim 5. 


	As discussed above, Magee’s compound has a CH2-NH2 group which corresponds to instant R3 where R3 is C1 alkyl having one amino substituent thereby constituting α,β-diaminopropionic acid (Dap), Magee’s component corresponding to instant R10 is the side chain of threonine, and Magee’s compound has a -C(O)- at the position corresponding to instant component X (See Magee specification, paragraph [0022], [0027]-[0028], [0035]-[0126]).  Thus, the teachings of Magee et al. satisfy the claim limitations with respect to (ii), (iii), and (iv) as recited in instant claim 25, and with respect to (ii), and (iii) as recited in instant claim 74. 

	For claim 51, with respect to a pharmaceutical composition comprising a compound of claim 1:
	Magee et al. teaches a pharmaceutical composition comprising a compound of formula II in admixture with at least one pharmaceutically acceptable excipient (See Magee specification, paragraph [0155]).  Thus, the teachings of Li et al. satisfy the claim limitation as recited in instant claim 51. 	

	For claims 53, 55, and 78-79, with respect to a method of treating a Gram-negative microbial infection in a patient by administering the compound of claim 1 to a patient in need thereof as recited in instant claim 53; with respect to where the microbial infection is Pseudomonas aeruginosa, Acinetobacter baumannii, Klebsiella pneumoniae, Escherichia coli, Enterobacter cloacae, or Samonella enterica as recited in instant claim 55; with respect to where the microbial infection is a Gram negative bacterial infection as recited in instant claim 78; and with respect to where the Gram-negative bacterial infection is Pseudomonas aeruginosa, Acinetobacter spp., Klebsiella spp., Escherichia spp., Enterobacter spp., or Samonella spp. as recited in instant claim 79:
Pseudomonas aeruginosa, Acinetobacter baumannii, and Klebsiella pneumoniae (See Magee specification, paragraph [0156], [0539]).  Thus, the teachings of Li et al. satisfy the claim limitations as recited in instant claims 53, 55, and 78-79.

	For claim 76, with respect to where R3 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Dab or Dap: 
	Magee’s compound has a CH2-NH2 group which corresponds to instant R3 where R3 is C1 alkyl having one amino substituent thereby constituting α,β-diaminopropionic acid (Dap) (See Magee specification, paragraph [0022]).  Thus, the teachings of Magee et al. satisfy the claim limitation with respect to where R3 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Dab or Dap as recited in instan claim 76.

	For claim 80, with respect to where the compound has the following structure:

    PNG
    media_image3.png
    262
    388
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    114
    576
    media_image4.png
    Greyscale
:
	Magee et al. teaches polymyxin derivatives or pharmaceutically acceptable salts are represented by Formula II (See Magee specification, paragraphs [0022]-[0034]); claim 2) (See structure depicted above for instant claim 1).  
Regarding instant component R6, Magee’s R4 corresponds to instant component R6 and encompasses (C1-C6)alkyl or (C6-C10)aryl(C1-C6)alkyl thereby encompassing the amino acid side chain of phenylalanine (See Magee specification, paragraph [0028], [0035]-[0126], [0497]-[0500], [0502]).  It is also noted that Magee et al. defines a “(C6-C10)aryl” group as meaning phenyl or naphthyl that can be optionally substituted with 1-5 groups that include a halogen (See Magee specification, paragraph [0497]-[0500]).  Representative examples of substituted aryl include 4-chlorophenyl and 4-fluorophenyl (See Magee specification, paragraph [0497]-[0500]).  Given that bromine is also a halogen as evidenced by Christie et al., the teachings of Magee et al. suggest that a substituted aryl would also include 4-bromophenyl.  Magee et al. also defines a “(C6-C10)aryl(C1-C6)alkyl” group as meaning a (C6-C10) aryl group appended to the parent molecular moiety through a (C1-C6) alkyl group (See Magee specification, paragraph [0500]) thereby encompassing a benzyl group.  “Benzyl” is defined to mean a -CH2-phenyl group (See Magee specification, paragraph [0502]).  As such, Magee’s “(C6-C10)aryl(C1-C6)alkyl” group encompasses 4-bromobenzyl.  Thus, the teachings of Magee et al. suggest where instant component R6 is 4-bromobenzyl as recited in instant claim 80. 
Regarding instant component R7, Magee’s –CH(R5)-CH(R6)-CH3 where R5 and R6 are either hydrogen or CH3 corresponds to instant component R7 and encompasses the side chain of leucine or isoleucine (See Magee specification, paragraph [0029]-[0030], [0035]-[0126]) thereby constituting the side of leucine for instant component R7 as depicted in the structure in instant claim 80.
Plus, Magee’s compound satisfies instant R10 because the component corresponding to instant R10 is the side chain of threonine thereby constituting the side chain of threonine for instant component R10 as depicted in the structure in instant claim 80.

	Regarding instant component A2, Magee’s compound has a –CH(OH)-R7 where R7 is hydrogen or CH3 corresponds to instant component A2 thereby encompassing the side chain of threonine or serine.  As such, Magee’s compound satisfies the claim limitation with respect to where A2 is threonine as depicted in the structure in instant claim 80. 
	Regarding instant component A1, Magee’s compound does not contain an amino acid residue and/or chemical component that would constitute instant component A1.  As such, Magee’s compound satisfies the claim limitation with respect to where A1 is absent as depicted in the structure in instant claim 80.
	Regarding instant component T where T is RT-X, Magee’s compound has a -C(O)- at the position corresponding to instant component X.  Magee’s compound has a (-CH2-) at the position corresponding to instant component Q thereby constituting instant -CH(RB)- where RB is hydrogen.  As such, Magee’s (-CH2-) satisfies the claim limitation with respect to where Q is -CH(RB)- where RB is hydrogen as recited in instant claim 80.  Moreover, as will be discussed further below regarding instant component RA, when Q is -CH(RB)-, one of RA and RB is not hydrogen, i.e., RA is not hydrogen in Magee’s compound.   
	Regarding instant components R16 and R17, Magee’s compound has a hydrogen at the position corresponding to instant components R16 and R17.  As such, Magee’s compound satisfies claim limitation with respect to where R16 and R17 are hydrogen as recited in instant claim 80.  
	Regarding instant component RA, Magee’s compound has a -NH-L1-R1-L2-R2 at the position corresponding to instant component RA where RA is LA-RAA.  In one embodiment, instant LA can be -N(R11)-LAA-* where R11 is independently hydrogen or C1-4 alkyl and each LAA is independently a covalent bond or RL.  As such, instant LA encompasses -NH-* (i.e., LAA is a covalent bond) where the asterisk indicates the point of attachment of the group –LA to RAA.  Thus, Magee’s -NH- component corresponds to instant component LA.  Moreover, Magee’s L1-R1-L2-R2 corresponds to instant RAA where AA is independently selected from C1-C12 alkyl, C4-C10 cycloalkyl, C4-C10 heterocyclyl, and C5-C12 aryl.  Magee’s L1 can be a bond and L2 and R2 can be absent.  As such, the remaining component to consider is Magee’s R1, which encompasses (C1-C10)alkyl, (C6-C10 aryl), (C6-C10)aryl(C2-C4)alkenyl, (C5-C12)heteroaryl, or (C5-C12)heteroaryl(C2-C4)alkenyl (See Magee specification, paragraph [0024]).  As such, Magee’s R1 corresponds to instant component RAA whereby R1 encompasses the –CH2-CH(CH3CH3) as depicted in the structure in instant claim 80. Thus, Magee’s -NH-L1-R1-L2-R2 suggests the claim limitation with respect to instant component T as recited in instant claim 80. 
	
	For claim 82, with respect to where X is -C(O)-: 
	As discussed above, Magee’s compound has a -C(O)- at the position corresponding to instant component X (See Magee specification, paragraph [0022]).  Thus, the teachings of Magee et al. satisfy the claim limitation with respect to X is -C(O)- as recited in instant claim 82.

	For claim 85, with respect to where R7 is C1-12 alkyl:
Magee’s R5 and R6 corresponds to instant R7 and encompasses the side chain of leucine or isoleucine thereby constituting a C1-12 alkyl.  Thus, the teachings of Magee et al. satisfy the claim limitation with respect to where R7 is C1-12 alkyl as recited in instant claim 85.

For claim 86, with respect to where R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is a leucine residue: 
Magee’s R4 corresponds to instant component R6 and encompasses (C1-C6)alkyl or (C6-C10)aryl(C1-C6)alkyl thereby encompassing the amino acid side chain of alanine, valine, norvaline, leucine, isoleucine, norleucine, phenylalanine, 4-phenylbutyl, and 2-phenylethyl (See Magee specification, paragraph [0028], [0035]-[0126]).  Thus, the teachings of Li et al. satisfy the claim limitation with respect to where R6 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is a leucine residue as recited in instant claim 86.


Magee’s compound has a CH2-NH2 group which corresponds to instant R3 where R3 is C1 alkyl having one amino substituent thereby constituting α,β-diaminopropionic acid (Dap) (See Magee specification, paragraph [0022]).  Thus, the teachings of Magee et al. satisfy the claim limitation with respect to where R3 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Dap as recited in instant claim 90.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Magee et al. does not expressly teach a specific embodiment of a compound of formula (I) as recited in instant claim 1 or the specific compound as recited in instant claim 80.  However, the teachings of Magee et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment of a compound of formula (I) as recited in instant claim 1 or the specific compound as recited in instant claim 80, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Magee et al. and modify polymyxin B as described above for claim 1 and/or claim 80 in order to arrive at a compound of formula (I) whereby the compound of formula (I) exhibits reduced nephrotoxic side effects relative to polymyxin B, whilst improving efficacy against MDR Gram-negative bacteria.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because polymyxin derivatives having the formula II where Dab is replaced with Dap at the three-position of the polymyxin template were known to have reduced nephrotoxic side effects relative to polymyxin B, whilst improving efficacy against MDR Gram-negative bacteria as taught by Magee et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polymyxin derivatives of Magee et al. were used for treating Gram negative bacterial infections and KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 4, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. US 2012/0316105 A1 published on December 13, 2012, alone or as evidenced by, Christe, et al., "Halogen". Encyclopedia Britannica, 23 Oct. 2020, https://www.britannica.com/science/halogen. Accessed 25 February 2021, as applied to claims 1 and 4 above, in further view of Li et al. WO 2010/130007 A1 published on November 18, 2010, as applied to claims 17, 19, and 21 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 4, please see discussion of Magee et al. above. 

For claims 17, 19, and 21, with respect to where R6 is C0-C12alkyl(C3-C10 cycloalkyl) where the C3-C10 cycloalkyl group is optionally substituted as recited in instant claim 17; with respect to where the C3-C10 cycloalkyl group is unsubstituted as recited in instant claim 19; and with respect to where C0-C12alkyl(C3-C10 cycloalkyl) is C1alkyl(C3-C10cycloalkyl) as recited in instant claim 21:
Magee’s R4 corresponds to instant component R6 and encompasses (C1-C6)alkyl or (C6-C10)aryl(C1-C6)alkyl thereby encompassing the amino acid side chain of alanine, valine, norvaline, leucine, isoleucine, norleucine, phenylalanine, 4-phenylbutyl, and 2-phenylethyl (See Magee specification, paragraph [0028], [0035]-[0126]).  

Li et al. teaches polymyxin analogs that are effective against Gram-negative bacteria including polymyxin susceptible and resistant MDR Gram-negative bacteria having the formula (I) where R7 corresponds to instant component R6 (See Li specification, pg. 3, 3rd to 4th paragraph).  Li et al. teaches that R7 is a lipophilic group selected from the group consisting of C3-C22 alkyl, C3-C22 alkenyl, C6-C16aryl, C3-C12cycloalkyl, C6-C16arylC1-C22alkyl, C6-C16arylC1-C22alkenyl, C3-C12cycloalkylC1-C22alkyl and C3-C12cycloalkylC1-C22alkenyl (See Li specification, pg. 4, 2nd paragraph).  As such, given that Magee et al. attributes the improved properties of the polymyxin derivative to the Dap residue corresponding to instant component A3 and given the teachings of Li et al. where instant component R7 can be an unsubstituted C0-C12alkyl(C3-C10cycloalkyl) group, an ordinary skilled artisan would be motivated to modify Magee’s R4 component to an unsubstituted C0-C12alkyl(C3-C10cycloalkyl) group such as C1alkyl(C3-10 cycloalkyl) as recited in instant claims 17, 19, and 21.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Magee et al. does not expressly teach where R6 is C0-C12alkyl(C3-C10 cycloalkyl) where the C3-C10 cycloalkyl group is optionally substituted as recited in instant claim 17, where the C3-C10 cycloalkyl group is unsubstituted as recited in instant claim 19, and where C0-C12alkyl(C3-C10 cycloalkyl) is C1alkyl(C3-C10cycloalkyl) as recited in instant claim 21.  However, the teachings of Li et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where R6 is C0-C12alkyl(C3-C10 cycloalkyl) where the C3-C10 cycloalkyl group is optionally substituted as recited in instant claim 17, where the C3-C10 cycloalkyl group is unsubstituted as recited in instant claim 19, and where C0-C12alkyl(C3-C10 cycloalkyl) is C1alkyl(C3-C10cycloalkyl) as recited in instant claim 21, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Magee et al. and modify polymyxin B such that the (C1-C6)alkyl or (C6-C10)aryl(C1-C6)alkyl group at the position corresponding to instant component R6 is substituted with C3-C12cycloalkyl or C3-C12cycloalkylC1-C22alkyl whereby the polymyxin derivative exhibits reduced nephrotoxic side effects relative to polymyxin B, whilst improving efficacy against MDR Gram-negative bacteria.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because polymyxin derivatives having the formula II where Dab is replaced with Dap at the three-position of the polymyxin template were known to have reduced nephrotoxic side effects relative to polymyxin B, whilst improving efficacy against MDR Gram-negative bacteria as taught by Magee et al.; and because polymyxin derivatives having a C3-C12cycloalkyl or C3-C12cycloalkylC1-C22alkyl group at the position corresponding to instant component R6 was known to be effective against Gram-negative bacteria including both polymyxin-susceptible and -resistant MDR Gram-negative bacteria as taught by Li et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to try given that the polymyxin derivatives contain a Dap residue at the three-position of the polymyxin template of Magee et al. and were used for treating Gram negative bacterial infections and therefore modifying polymyxin B such that the (C1-C6)alkyl or (C6-C10)aryl(C1-C6)alkyl group at the position corresponding to instant component R6 is substituted with an unsubstituted C3-C12cycloalkyl or C3-C12cycloalkylC1-C22alkyl would support reduced nephrotoxic side effects relative to polymyxin B, whilst improving efficacy against MDR Gram-negative bacteria by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 25, and 88-89 are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. US 2012/0316105 A1 published on December 13, 2012, alone or as evidenced by, Christe, et al., "Halogen". Encyclopedia Britannica, 23 Oct. 2020, https://www.britannica.com/science/halogen. Accessed 25 February 2021, as applied to claims 1 and 25 above, in further view of The New World Encyclopedia, “Threonine,” available online at https://www.newworldencyclopedia.org/entry/Threonine, 3 pages (first available 2008), as applied to claims 88-89 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 25, please see discussion of Magee et al. above. 

	For claims 88 and 89, with respect where (i) A2 is L-threonine, and (ii) R3 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Dap as recited in instant claim 88; and with respect to where A2 is L-threonine as recited in instant claim 89:
	Regarding (ii), Magee’s compound has a CH2-NH2 group which corresponds to instant R3 where R3 is C1 alkyl having one amino substituent thereby constituting α,β-diaminopropionic acid (Dap) (See Magee specification, paragraph [0022]).  Thus, the teachings of Magee et al. satisfy the claim limitation with respect to where R3 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is Dap as recited in instant claim 88.
Regarding (i), Magee’s compound has D-threonine at the position corresponding to instant component A2 (See Magee specification, paragraph [0022]).  
Magee et al. also teaches that the polymyxin derivatives are generally more potent antibacterials than polymyxin B against MDR Gram-negative bacteria and generally less cytotoxic than polymyxin B with regard to human renal cells (See Magee specification, paragraph [0641]).  The improved antibacterial activity and reduced cytotoxicity derives from a structural modification to the polymyxin B 
The New World Encyclopedia teaches that threonine has two chiral centers, and thus, can exist in four possible stereoisomers, or two possible diastereomers (See The New World Encyclopedia article, pg. 2, 1st paragraph).  However, the name L-threonine is used for one single enantiomer, (2S, 3R)-2-amino-3-hydroxybutanoic acid and is the only form used in mammalian proteins (See The New World Encyclopedia article, pg. 2, 1st paragraph).  As such, the New World Encyclopedia reference teaches that there are a limited number of threonine stereoisomers.  Thus, given that Magee et al. attributes the improved properties of the polymyxin derivative to the Dap residue corresponding to instant component A3 and given the finite number of threonine stereoisomers, an ordinary skilled artisan would be motivated to try to substitute the D-threonine residue at the position corresponding to instant component A2 to L-threonine as recited in instant claims 88-89.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Magee et al. does not expressly teach where A2 is L-threonine as recited in instant claims 88-89.  However, the teachings of the New World Encyclopedia cure this deficiency by constituting an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where A2 is L-threonine as recited in instant claims 88-89, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Magee et al. and modify polymyxin B such that the D-threonine residue at the position corresponding to instant component A2 is substituted with L-threonine whereby the polymyxin derivative exhibits reduced nephrotoxic side effects relative to polymyxin B, whilst improving efficacy against MDR Gram-negative bacteria.  One of ordinary skill in the art at the time the invention was made would have KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. US 2012/0316105 A1 published on December 13, 2012, alone or as evidenced by, Christe, et al., "Halogen". Encyclopedia Britannica, 23 Oct. 2020, https://www.britannica.com/science/halogen. Accessed 25 February 2021, as applied to claim 1 above, and in further view of Vaara et al. US Patent No. 8,329,645 B2 issued on December 11, 2012, as applied to claim 87 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, please see discussion of Magee et al. above. 

For claim 87, with respect to where R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is a Abu residue:

Magee et al. also teaches that the polymyxin derivatives are generally more potent antibacterials than polymyxin B against MDR Gram-negative bacteria and generally less cytotoxic than polymyxin B with regard to human renal cells (See Magee specification, paragraph [0641]).  The improved antibacterial activity and reduced cytotoxicity derives from a structural modification to the polymyxin B template, replacing Dab with Dap at the three-position (See Magee specification, paragraph [0642]).  Thus, it is suggested that the threonine residue at the position corresponding to instant component A2 is not required to be in the D-configuration in order to achieve the improved properties of the polymyxin derivative.
Vaara et al. teaches polymyxin derivatives having the general formula (V):

    PNG
    media_image5.png
    348
    320
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    435
    571
    media_image6.png
    Greyscale

(See Vaara specification, col. 15, lines 48-67 to col. 16, lines 1-17).  In particular, it is noted that Vaara’s R7 corresponds to the residue at instant component R7 where Vaara’s R7 is an optionally substituted hydrophobic residue.  In natural polymyxins, R7 is leucine, isoleucine, phenylalanine or threonine (See Vaara specification, col. 18, lines 23-24).  Synthetic derivatives that have antibacterial activity include where R7 is alanine (See Vaara specification, col. 18, lines 24-26).  Preferably, Vaara et al. teaches that in a derivative, R7 is an optionally substituted hydrophobic residues such as leucine, threonine or isoleucine (See Vaara specification, col. 18, lines 27-30).  Moreover, Vaara et al. teaches that a person skilled in the art may readily recognize equivalent residues of these preferred hydrophobic residues and may select such from a group consisting of e.g., phenylalanine, α-amino-n-butyric acid (i.e., same as 2-aminobutyric acid), tryptophan, leucine, methionine, valine, norvaline, norleucine, isoleucine and tyrosine (See Vaara specification, col. 18, lines 31-35).  As such, given that Magee et al. attributes the improved properties of the polymyxin derivative to the Dap residue corresponding to instant component A3 and given the teachings of Vaara et al. suggest where the residue that corresponds to instant component R7 that would have antibacterial activity include a substituted hydrophobic residue such as 2-aminobutryic acid, an ordinary skilled artisan would be motivated to substitute the leucine or isoleucine residue at the 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Magee et al. does not expressly teach where R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is an Abu residue as recited in instant claims 87.  However, the teachings of Vaara et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where R7 together with the carbonyl group and nitrogen alpha to the carbon to which it is attached is an Abu residue as recited in instant claims 87, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Magee et al. and modify polymyxin B such that the –CH(R5)-CH(R6)-CH3 where R5 and R6 are either hydrogen or CH3 at the position corresponding to instant component R7 is substituted with an Abu residue whereby the polymyxin derivative exhibits antibacterial activity.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because polymyxin derivatives having the formula II where Dab is replaced with Dap at the three-position of the polymyxin template were known to have reduced nephrotoxic side effects relative to polymyxin B, whilst improving efficacy against MDR Gram-negative bacteria as taught by Magee et al.; and because polymyxin derivatives having the formula (V) where R7 is a substituted hydrophobic residue such as Abu were known to have antibacterial activity as taught by Vaara et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polymyxin derivatives contain a Dap residue at the three-position of the polymyxin template of Magee et al. were used for treating Gram negative bacterial infections and therefore modifying polymyxin B such that the –CH(R5)-CH(R6)-CH3 where R5 and R6 are either hydrogen or CH3 at the position corresponding to instant component R7 is substituted with an Abu residue would support reduced nephrotoxic side effects relative to polymyxin B, whilst KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 77 and 83-84 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that there is no teaching or suggestion in the prior art to achieve polymyxin derivatives having the structure claimed in claims 77 and 83-84. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654